                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

RANDY SCOTT NELSON,                                                                 PLAINTIFF
REG. #32204-001

                                     2:18CV00080-JM-JTK

UNITED STATES OF AMERICA, et al.                                                  DEFENDANTS

                                              ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.     There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety.    Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.      The Motion for Summary Judgment filed by Defendants Gotreaux, Rivera, and

Tindel (Doc. No. 76) is GRANTED, and these Defendants are DISMISSED without prejudice for

failure to exhaust administrative remedies.

       2.      Plaintiff’s Complaint is DISMISSED.

       An appropriate Judgment shall accompany this Order.

        IT IS SO ORDERED this 22nd day of April, 2019.




                                              _________________________________
                                              JAMES M. MOODY, JR.
                                              UNITED STATES DISTRICT JUDGE




                                                1
